Bboyles, O. J.
1. No constitutional question is raised by special ground 1 of the motion for a new trial, as it is not alleged therein what particular provision of the constitution, Federal or State, was violated.
2. The remaining special grounds of the motion for a new trial are not argued or insisted upon in the brief of counsel for the plaintiff in error and therefore are treated as abandoned.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concwi’S. Bloodworth, J., absent on account of illness.

B. E. Maury, for plaintiff in error.
Franh B. Willingham, solicitor-general, contra.